     Case 2:16-cv-02917-TLN-DMC Document 49 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DAVIS,                                      No. 2:16-CV-2917-TLN-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    Z. WHEELER, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are Plaintiff’s motions for the appointment of counsel

19   (ECF Nos. 37 and 44).

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:16-cv-02917-TLN-DMC Document 49 Filed 09/23/20 Page 2 of 2

 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff argues that he should receive appointed counsel because: (1) he is a

 9   patient with “developmental disabilities”; (2) he has been denied law library access and access to

10   stationary; and (3) he requires professional assistance to conduct proper discovery. However,

11   despite these assertions, the Court is unconvinced that Plaintiff is entitled to assistance by this

12   Court is obtaining counsel. Plaintiff claims to suffer from mental impairments, however, Plaintiff

13   does not describe what these impairments are, nor how they frustrate his ability to litigate his

14   claims. Quite the contrary, the docket reflects that Plaintiff has articulated his claims sufficient to

15   pass screening and has drafted multiple motions for injunctive relief. Also, to the extent that

16   Plaintiff argues he lacks either the resources or expertise to properly litigate his claims, the Court

17   notes that such a condition is common among pro se litigants and does not present an

18   “exceptional circumstance.”

19                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s requests for the

20   appointment of counsel (ECF Nos. 37 and 44) are denied.
21

22   Dated: September 23, 2020
                                                             ____________________________________
23                                                           DENNIS M. COTA
24                                                           UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                         2
